Citation Nr: 1731902	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-36 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot disability, to include bilateral plantar keratosis.

3.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.

4.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 22, 2010.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1971.  He served in Vietnam from October 1969 to October 1970.  See DD Form 214.

This matter originally came before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

An August 2009 rating decision denied service connection for bilateral plantar keratosis and reopened and denied on the merits a claim for service connection for low back strain.  The Veteran appealed via an October 2009 notice of disagreement.  

A January 2010 rating decision granted service connection for PTSD effective from September 3, 2009, and assigned an initial 30 percent schedular evaluation.  The Veteran appealed via a March 2010 notice of disagreement.

An August 2011 rating decision denied service connection for hypertension.  The Veteran appealed via a November 2011 notice of disagreement.

A December 2011 rating decision granted service connection for ischemic heart disease associated with herbicide exposure and assigned a non-compensable rating, effective December 22, 2010.  The Veteran appealed via a February 2012 notice of disagreement.  In a May 2012 rating decision, the RO increased the ischemic heart disease rating from zero percent to 60 percent effective from December 22, 2010.  Because a rating higher than 60 percent is available for ischemic heart disease, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the appeal for a higher rating, as reflected on the title page, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran, located at a VA facility in West Palm Beach, Florida, testified before the undersigned during a March 2013 videoconference hearing.  A transcript of the hearing has been associated with the claims file (in Virtual VA). 

In June 2014, the Board reopened the previously denied claim of service connection for a low back disorder and remanded it, along with the issues of service connection for a bilateral foot disability, a higher rating for ischemic heart disease, and a TDIU.  It also granted a higher initial rating of 50 percent, but not higher, for PTSD.  Consequently, the issue of a higher rating for PTSD is no longer in appellate status.

As noted in the June 2014 Board remand, the Veteran raised a claim of entitlement to a TDIU, which was under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disabilities (in this case, PTSD and ischemic heart disease).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Following the June 2014 Board remand, a May 2016 rating decision granted entitlement to a TDIU from December 22, 2010, forward.  This was the date in which the Veteran met the schedular criteria for consideration of a TDIU.  The Board, however, notes that the Veteran's claim of a higher initial rating for PTSD dates back to September 3, 2009.  See Report of contact from September 3, 2009.  As the Veteran's TDIU claim stems partially from his PTSD claim, the Board finds that the issue of entitlement to a TDIU prior to December 22, 2010, is still on appeal. 

Also subsequent to the June 2014 Board remand, a November 2014 rating decision denied service connection for neuropathy of the bilateral lower extremities.  The Veteran appealed via a November 2014 notice of disagreement.  He initially requested a Board hearing.  See September 2015 substantive appeal.  Nevertheless, he withdrew his hearing request in a letter received November 2, 2016.

The issues of service connection for a low back disability, a bilateral foot disability, peripheral neuropathy of the lower extremities, and hypertension, and entitlement to a TDIU prior to December 22, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's ischemic heart disease has manifested as chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for ischemic heart disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's appeal proceeds from the initial disability rating assigned for his ischemic heart disease.  This is a downstream element from the grant of service connection, and there is no argument of prejudice from any notice defects.  As such, no further notice is required.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran receives all his treatment through the VA system.

VA provided VA examinations in January 2011, January 2012, November 2016, and April 2016 to determine the nature and severity of the Veteran's heart disability.  The Veteran's attorney has asserted that the April 2016 VA examination report is inadequate.  See February 2017 appellate brief.  As explained below, the Board finds that the examination is adequate for rating purposes.  There is no further argument or indication that its findings do not reflect the current severity of the disability.

As such, the Board will proceed to the merits on this issue.

II.  Analysis

Increased Rating for Ischemic Heart Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

By way of history, the Veteran raised the issue of service connection for a cardiovascular disability in a December 2010 statement.  Service connection was established via a December 2011 rating decision.  The Veteran's ischemic heart disease is currently rated as 60 percent disabling for the entire appeal period.  The Board will consider whether a higher initial rating is warranted.

The Veteran's ischemic heart disease is rated under DC 7005, for coronary artery disease (CAD).  38 C.F.R. § 4.104.  In pertinent part, DC 7005 provides for a 
60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year; or, where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A January 2011 VA examination report shows a diagnosis of ischemic heart disease, with a history of myocardial infarction.  The Veteran did not have congestive heart failure.  Testing results reflect a normal-sized heart and normal left ventricle systolic function, with a left ventricle ejection fraction of 55-65%.  

A January 2012 VA examination report continues to show a diagnosis of ischemic heart disease.  The Veteran did not have congestive heart failure.  The examiner estimated a workload level greater than 3 METS but greater than 5 METs, resulting in dyspnea, based on an interview of the Veteran.  The examiner stated that the Veteran's low METs level is partly due to his low activity level.  In this regard, the examiner noted that the Veteran's knee, back, and foot disabilities limit his capacity to walk long distances.  In an April 2012 addendum, the examiner further explained that the Veteran's low METs level is due to a combination of his heart condition and his co-morbid conditions, but indicated that he could not estimate the percent of METs limitation attributable to each of these factors without resorting to mere speculation.

A November 2015 VA examination report shows a diagnosis of acute, subacute, or old myocardial infarction, diagnosed in July 2010 by electrocardiogram.  The Veteran denied a history of hospitalizations due to heart attack or chest pains.  Similarly, he had not undergone any surgical or non-surgical procedures.  The Veteran did not have congestive heart failure.  Testing results reflect left ventricular ejection fractions of 50-55% (based on an August 2015 echocardiogram) and of 60% (based on August 2015 nuclear perfusion imaging).  An exercise stress test was not performed based on medical contraindication, as the Veteran was unable to walk due to pain in knees, neck, back, and feet.  An interview-based METs test resulted in a workload level of 3 METs or less, resulting in fatigue.  The examiner stated that the Veteran has other co-morbid conditions that contribute to his low METs level.  He indicated that it is not possible to estimate the percent of METs limitation attributable to each medical condition.  Nonetheless, he stated that the Veteran's current left ventricle ejection fraction testing renders a more accurate finding regarding cardiovascular manifestations alone.  

An April 2016 VA examination report (completed May 2016) shows a 2010 diagnosis of ischemic heart disease and a reported history of two silent heart attacks.  The Veteran complained of occasional tightness across his chest at night, relieved by siting up.  He also complained of fatigue and shortness of breath with minimal exertion.  The examiner reviewed the Veteran's records and noted that a history of myocardial infarction was noted in a July 2010 echocardiogram.  
A 2010 nuclear stress test and a 2011 echocardiogram were normal.  A 2015 nuclear stress test was unchanged from 2010.  However, a 2015 echocardiogram showed hypokinesis of inferoseptal territory.  A May 2016 CT angiography revealed patent coronary arteries, low burden of atherosclerosis, low predicted future rate of adverse cardiovascular events (estimated at less than 10 percent over the next 10 years), and left ventricle ejection fraction of 50 percent, with mild diastolic function.  The Veteran did not have congestive heart failure.  He denied any hospitalization or procedures for treatment for his heart disability.  An echocardiogram (April 2016) revealed a left ventricular ejection fraction of 50-55%.  The examiner noted that an August 2015 exercise stress test resulted in a METs level of 4.60.  See CAPRI records, received May 27, 2016, at 428.  An April 2016 interview-based METs test resulted in an estimated workload level of less than 
3 METs, resulting in dyspnea and fatigue.  The examiner noted that the limitation in METs level is due to multiple medical conditions, including the heart condition, and that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner added that the Veteran has chronic back and knee pain, uses a cane to walk; he also has restrictive lung disease.  Nonetheless, the examiner opined that the Veteran's shortness of breath is less likely due to his heart condition.  In support of this assertion, the examiner pointed to the fact that the Veteran had a normal ejection fraction, patent coronaries, and no significant valvular heart disease, as shown by the May 2016 CT angiography.

In a February 2017 appellate brief, the Veteran's attorney asserted that the April 2016 VA examination is inadequate because the examiner did not adequately explain which conditions, other than the heart disability, contribute to the Veteran's low METs level, further suggesting that PTSD could be a contributing condition.  The Board is not persuaded by this argument.  As already stated, the April 2016 VA examination indicates that the Veteran's low METs level is due to multiple medical conditions.  Right after that assertion, the examiner provided a clearly-labeled "rationale."  In it, the examiner identified the Veteran's back, knee, and lung disabilities as the conditions that contribute to his low METs level.  There is no competent medical evidence that PTSD is also a contributing factor.  Therefore, the Board finds that the April 2016 VA examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2016) (noting, in part, that it "is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

Based on the above relevant medical and lay evidence, the Board finds that a higher rating for ischemic heart disease is not warranted.  As noted, the Veteran is in receipt of a 60 percent rating.  To warrant the next available and maximum schedular rating of 100 percent, the evidence is to show or approximate chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Initially, there is no competent evidence of chronic congestive heart failure or left ventricular ejection fraction of less than 30 percent.  See, e.g., January 2012, November 2015 VA examination reports.  

The Board acknowledges that a November 2015 and April 2016 interview-based METs tests resulted in an estimated workload level of less than 3 METs.  The examiners, however, noted that the limitation in METs level is due to multiple medical conditions and that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  In this regard, the April 2016 examiner explained that the Veteran has chronic back and knee pain, requiring use of a cane to walk, and he also has restrictive lung disease.  Furthermore, this VA examiner opined that the Veteran's shortness of breath is less likely due to his heart condition.  In addition, the places weight on the fact that the November 2015 VA examiner considered the co-morbid conditions and stated that the Veteran's current left ventricle ejection fraction testing renders a more accurate finding regarding cardiovascular manifestations alone.  The Board also notes that an August 2015 exercise stress test resulted in a METs level of 4.60.  In view of the above, the Board finds that the weight of the evidence is against a finding that the Veteran's ischemic heart disease manifests as a workload level of less than 3 METs.  Therefore, based on the totality of the relevant competent evidence, the Board finds that the criteria for a schedular rating of 100 percent have not been met or approximated.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In particular, the Board has considered whether a higher rating is warranted for myocardial infarction.  DC 7006 provides a temporary rating of 100 percent following a myocardial infarction, as documented by laboratory tests.  The Veteran testified during his November 2013 Board hearing that his symptomatology regarding his ischemic heart disease had worsened since his last VA examination in January 2012.  Specifically, it was stated that he had had 2 mild heart attacks in the previous year.  See November 2013 Board hearing transcript at 23.  A review of VA treatment records, however, fails to show objective evidence of a myocardial infarction during the appeal period.  The Board places greater weight on the competent medical evidence provided by VA clinicians than the Veteran's lay statement on question of whether the Veteran suffered a complex cardiovascular event, such as a heart attack/myocardial infarction.

Staged ratings have also been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.  

In sum, the preponderance of the evidence is against a rating higher than 60 percent for the Veteran's service-connected ischemic heart disease.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 60 percent for ischemic heart disease is denied.


REMAND

Low Back Disability

The Veteran seeks service connection for a low back disability.  The competent evidence shows a current disability of the low back.  Indeed, an August 2009 VA examination shows a diagnosis of lumbar spondylosis.  A March 2016 VA examination shows diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), and radiculopathy.

Service treatment records show that the Veteran's spine was normal at his May 1969 enlistment examination and that he denied a history of recurrent back pain.  See service treatment records, March 11, 2015, at 3-4 & 7-8.  A June 1970 entry shows complaints of low back pain and a finding of sore spasm above the sacroiliac joint.  Id. at 31.  A January 1971 entry shows treatment for a low back strain while playing basketball.  Id. at 52.  A February 1971 entry shows treatment for a low back strain following a motor vehicle accident.  Id. at 48.  

At his November 2013 Board hearing, the Veteran indicated that his lower back has bothered him since service.  See November 2013 Board hearing transcript at 19 (in Virtual VA).  Regarding post-service treatment, he first sought treatment in the 1980s.  Id. at 17.  Prior to seeking treatment, he dealt with his pain through self-medication, such as aspirin or ibuprofen.  Id. 

As noted in the June 2014 Board remand, a May 1971 report of medical history associated with the separation examination reflects that the Veteran was refused employment because of a back problem noted to have existed prior to service.  Also, a November 2008 x-ray report of the lumbar spine reflects an impression of congenital and degenerative changes, cannot exclude foraminal stenosis.  See August 2009 VA examination.

In June 2014, the Board determined that a 2009 VA nexus opinion was inadequate because the examiner failed to discuss pertinent evidence, to include the in-service notation of a prior back disability and the November 2008 x-ray finding of congenital changes.  In its remand directives, the Board instructed the examiner to consider alternative lines of inquiry, namely: whether any of the Veteran's current low back diagnoses was a congenital disease or defect, whether any preexisting non-congenital disability was aggravated by service, and whether any current disability was incurred during the Veteran's service, or otherwise related to it.

In a March 2016 opinion, a VA examiner opined that the Veteran's claimed low back disability was less likely than not related to service.  In this regard, the examiner noted that there was no evidence of in-service treatment for a chronic, recurrent low back pain or condition, including as a result of a motor vehicle accident or a pre-existing back condition.  He further noted that the Veteran was not diagnosed with lumbar spine degenerative arthritis, IVDS, or radiculopathy, including congenital defect or aggravation, in service.  The examiner also noted that the Veteran's separation examination was negative for any back abnormalities.  The examiner indicated that there was no objective medical evidence of a congenital disease or defect to the lumbar spine, either current or at the time of service.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 
370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

As already stated, the Veteran's enlistment examination is silent for any pre-existing low back disability.  As such, he is presumed to be sound at entry.  A May 1971 report of medical history associated with the separation examination suggests that the Veteran had a preexisting back problem.  Nonetheless, the March 2016 VA examiner did not find any evidence of a congenital or otherwise preexisting low back condition.  The May 1971 report of medical history, standing alone, is not found to constitute clear and unmistakable evidence of a preexisting low back condition; accordingly, the Board finds that presumption of soundness is not rebutted in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (listing factors for consider to establish the presence of a pre-existing condition, such as "medical judgment", "accepted medical principles", and history with "regard to clinical actors pertinent to the basic character, origin and development of such injury or disease").

Notwithstanding the above, the Board finds that another remand is necessary.  The March 2016 VA opinion was mainly based on the absence of evidence of in-service treatment or diagnosis.  Furthermore, the opinion did not address the Veteran's report of back problems since service and his statement that he first sought post-treatment for his back in the 1980s and that, prior to that, he dealt with pain through self-medication.  See November 2013 Board hearing transcript at 17-19.  For these reasons, an adequate opinion is not of record and a remand is necessary to obtain such competent evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Bilateral Foot Disability

The Veteran seeks service connection for a bilateral foot disability.  The competent evidence shows a current bilateral foot disability.  An August 2009 VA examination shows a diagnosis of bilateral plantar hyperkeratosis affecting the 4th metatarsal head on the left foot, and 2nd and 5th metatarsal heads on the right foot, and bilateral degenerative joint disease of the 1st metatarsal-cuneiform joint.  A March 2016 VA examination shows diagnose of right hallux valgus, bilateral degenerative arthritis, and bilateral plantar keratosis.

Service treatment records show that the Veteran reported a right large toe fracture prior to service on the Report of Medical History at entrance to active service.  See service treatment records, March 11, 2015, at 8.  However, the corresponding report of medical examination on entrance reflects a normal clinical evaluation of the feet.  Id. at 3.  An August 1970 entry shows treatment for callus on sole of left foot.  Id. at 32.  The report of medical examination at separation also reflects a normal clinical evaluation of the feet.  Id. at 55.

At the November 2013 Board hearing, the Veteran testified that that he had foot problems in Vietnam, particularly as result of getting them wet.  See November 2013 Board hearing transcript at 5 (in Virtual VA).  He explained that he did not complain about it, as he had more pressing, combat-related concerns.  Id. at 5-6.  With regard to his plantar warts, he stated that these started in service and that he had continuously had pain since then.  Id. at 7-9.  The Veteran further asserted that his preexisting residuals of right great toe fracture might have aggravated in service.  Id. 9-10.  He also asserted that his claimed bilateral foot disability might be the result of marching and walking in service, especially during basic training.  Id. at 12-13.

In June 2014, the Board determined that a 2009 VA nexus opinion was inadequate because the examiner did not address the etiology of the Veteran's degenerative joint disease of the first hallux, and because the examiner failed to discuss pertinent evidence, to include the in-service notation of a prior great toe fracture.  

In a March 2016 opinion, a VA examiner opined that the Veteran's claimed foot disability is less likely than not related to service.  The examiner noted that he was unable to find any evidence of in-service treatment for a chronic recurrent bilateral foot pain or condition.  He further noted that service treatment records did not show a diagnosis of right hallux valgus or degenerative arthritis.  He also noted that the Veteran's feet were normal both at enlistment and separation.

The March 2016 VA opinion did not consider whether the Veteran's possible preexisting right great toe condition was aggravated in service.  With regard to the Veteran's bilateral degenerative arthritis and bilateral plantar keratosis, the examiner's negative nexus opinion was mainly based on the absence of evidence of treatment and symptoms in service.  Furthermore, the opinion did not address the Veteran's testimony during the November 2013 Board hearing, in particular, his statements regarding foot problems in Vietnam and continuous foot pain since service, and his contention that his bilateral foot disability could be related to marching and walking in service.  See November 2013 Board hearing transcript at 5-13.  For these reasons, the Board finds that an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran seeks service connection for bilateral peripheral neuropathy of the lower extremities.  See October 2013 statement.  An October 2012 VA treatment note reflects a diagnosis of peripheral neuropathy, most likely due to hepatitis C.  See VA treatment records received October 18, 2013, at 35.  

The Veteran served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975 and is therefore presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  The list of diseases that are deemed associated with herbicide exposure includes early-onset peripheral neuropathy.  However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii). 

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 173, 54763 (Sept. 6, 2013).  The amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, the revised provisions did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after a veteran's last 
in-service exposure in order to qualify for the presumption of service connection.

The United Stated Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  This determination may include actual exposure to herbicides as opposed to presumed exposure.  

VA has not provided a VA examination of the Veteran's peripheral nerves.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. In this case, the Veteran is presumed to have had herbicide exposure, and the evidence shows a current diagnosis of peripheral neuropathy.  This evidence is sufficient to trigger VA's duty to provide an examination and opinion. 

TDIU prior to December 22, 2010

The evidence shows that the Veteran last worked full-time in 1991, as a bus driver.  It also shows part-time self-employment in home improvement from 1997 to 2002.  See applications for TDIU from January 2012 and February 2016.  A January 2011 VA heart examination notes that the Veteran retired in August 2009.  The Veteran has asserted that his unemployability is partially due to his PTSD.  Id.; see also November 2013 Board hearing transcript at 30-31 (in Virtual VA).

As explained in the Introduction, the RO granted entitlement to a TDIU from December 22, 2010, forward.  Since the PTSD claim predates that date (September 2009), the Board finds that the issue of a TDIU prior to December 22, 2010, is still on appeal.  

The evidence suggests that the Veteran was unemployable prior to December 22, 2010, due partially to his PTSD.  The Veteran, however, does not meet the schedular percentage threshold for a TDIU for the period prior to December 22, 2010.  Accordingly, the case must be remanded for referral to the Director, Compensation Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to December 22, 2010.  See 38 C.F.R. § 4.16(b).  

Service Connection for Hypertension

In November 2011, the Veteran submitted a timely notice of disagreement with regard to an August 2011 rating decision, which denied service connection for hypertension.  VA has not yet provided a statement of the case with regard to this issue.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


VA Treatment Records 

Finally, the Board notes that VA treatment records were last associated with the claims file in March 2017.  VA should associate with the claims file any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from March 2017 to the present.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  After completing #1, forward the entire claims file to the individual who authored the March 2016 VA opinion, or another appropriate VA clinician if that individual is unavailable, to provide an addendum statement.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  For any current low back disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner must address the Veteran's assertion that he has had back problems since service and that he self-medicated up to the 1980s when he first sought medical treatment for his back.  See November 2013 Board hearing transcript.

(b)  Is it as least as likely as not that the Veteran's military service aggravated a possible pre-existing great toe condition?  Please indicate whether any current foot disability, to include the diagnosed right hallux valgus, is a progression of the preexisting right great toe condition (i.e., the residuals of a right great toe fracture).

(c)  For any current foot disability (other than a possible pre-existing right great toe condition), to include bilateral degenerative arthritis and bilateral plantar keratosis, is it as least as likely as not related to an event, disease, or injury in service?  The examiner must address the Veteran's reports of foot problems in Vietnam (potentially as a result of getting them wet) and of continuous foot pain since service and his contention that his bilateral foot disability could be related to marching and walking in service.  See November 2013 Board hearing transcript.

The VA clinician is to provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the clinician should consider the facts, to include the Veteran's medical history, and the applicable medical principles in determining if there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the lower extremities.  The examiner should review the claims file to become familiar with the pertinent medical history.

The examiner is to address the following:

(a)  Identify any current peripheral nerve disability of the lower extremities, to include peripheral neuropathy.  Please note that VA treatment records show a diagnosis of, and treatment for, peripheral neuropathy.  

(b)  Is it is it at least as likely as not (probability of 
50 percent or greater) that the Veteran's diagnosed peripheral neuropathy manifested to a compensable degree in service or within one year of his last exposure to herbicides in Vietnam in October 1970?

(c)  If not, is it at least as likely as not (probability of 50 percent or greater) that any current peripheral nerve disability of the lower extremities is the result of a disease or injury in active service, to include the Veteran's presumed exposure to herbicides? 

The examiner is to provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the clinician should consider the facts, to include the Veteran's medical history, and the applicable medical principles in determining if there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  Refer the TDIU matter to the Director, Compensation Service, for extraschedular consideration under § 4.16(b) prior to December 22, 2010, for a determination as to whether the Veteran's service-connected PTSD precluded him from securing and following gainful employment prior to that date.

5.  Provide the Veteran with a statement of the case on the issue of service connection for hypertension.  Do not certify these issues to the Board unless a timely substantive appeal is received.

6.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.



	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


